Same Case — On a Re-hearing.
THE judgment of the court, on a re-hearing, was pronounced by
Preston, J.
It having been stated in argument, and not denied that the two hundred and five shares of Union Bank stock has been sold, and that the plaintiff became the purchaser, it is unnecessary to remand the cause, for the purpose of causing it to be sold.
The judgment of the district court is therefore reversed; and the court proceeding to render such judgment as in th’eir opinion ought to have been rendered, decrees that the sheriff’s sale to Madam Dubroca, of the plantation and slaves, be maintained ; that the amount retained for the Union Bank, by her, be reduced from eight thousand seven hundred and seventy dollars, to six thousand six hundred and sixty-two dollars, fifty cents; and that the defendant, Alzire Dubroca, do pay to the plaintiff the sum of two thousand one hundred and seventeen dollars fifty cents, with 8 per cent interest, from 5th day of December, 1846, until paid. And, further, that FamoL recover, by preference,'the proceeds of the sale of the two hundred and five shares of Union Bank stock, with 8 per cent interest, from the day of the sale of said stock, only in case the plaintiff was obliged to pay the money; and the defendant is condemned to pay the costs in both courts.